Case 1:19-cv-01445-RBJ-GPG Document 28 Filed 07/29/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-CV-01445-RBJ-GPG

  RMR INDUSTRIALS, INC., a Nevada Corporation,

                 Plaintiff,

         v.

  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS, JOHN MARTIN, TOM JANKOVSKY, and MIKE SAMSON, in their
  official capacities,

                 Defendants.


              UNOPPOSED MOTION TO VACATE SCHEDULING CONFERENCE


         Garfield County, Colorado, the Garfield County Board of County Commissioners, and

  John Martin, Tom Jankovsky, and Mike Samson in their official capacities (collectively, the

  “County” or “Defendants”), request that the Court vacate the September 3, 2019 Scheduling

  Conference pending resolution of Defendants’ Motion to Dismiss or Stay (ECF No. 25, the

  “Motion to Dismiss”). Plaintiff RMR Industrials, Inc. (“RMR” or “Plaintiff”) does not oppose

  this Motion.

         The Court has discretion to vacate the scheduling conference and stay further proceedings

  pending decision on the Motion to Dismiss. See Reality Tech., Inc. v. Countertrade Prods., Inc.,

  No. 10-CV-01791, 2010 WL 5246569, at *1 (D. Colo. Dec. 16, 2010) (granting motion to stay

  and vacating scheduling conference pending decision on motion to dismiss asserting abstention)

  (citing String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02-CV-01934-LTB-PA, 2006
Case 1:19-cv-01445-RBJ-GPG Document 28 Filed 07/29/19 USDC Colorado Page 2 of 4




  WL 894955, at *2 (D. Colo. Mar. 30, 2006) and 8 Charles Alan Wright et al., Federal Practice

  & Procedure § 2040, at 521-22 (2d ed. 1994) (“[W]hen one issue may be determinative of a

  case, the court has discretion to stay discovery on other issues until the critical issue has been

  decided.”). When deciding whether to vacate or stay proceedings, the Court weighs several

  factors, including whether there is any prejudice to plaintiff and balancing “the plaintiff’s desire

  to proceed expeditiously with its case against the burden on Defendants of going forward in this

  case when a parallel case is proceeding in state court.” Id. at *1 (citation omitted). “The Court

  also considers its own convenience, the interests of nonparties, and the public interest in

  general.” Id. (citation omitted). These factors weigh in favor of vacating the scheduling

  conference and staying discovery, particularly where, as here, Defendants seek dismissal on

  abstention grounds. See id.

         In addition, Plaintiff has consented to vacating the scheduling conference. “Therefore,

  any prejudice to Plaintiff[’s] ability to proceed expeditiously with this case does not weigh

  heavily in the court’s analysis.” Ankeney v. State, No. 14-CV-00007-MSK-KMT, 2014 WL

  1363940 at *2 (D. Colo. Apr. 7, 2014). Further, given the possibility that this Court may stay or

  dismiss this case based on abstention, “Defendants’ burden in going forward outweighs

  Plaintiff’s desire to proceed at this stage of the litigation.” Reality Tech., Inc., 2010 WL

  5246569 at *1 (“the imposition of a stay pending the decision on dispositive motions that would

  fully resolve the case furthers the ends of economy and efficiency, since if [the motions are]

  granted, there will be no need for discovery.”) (alteration in original, citation and quotation

  omitted).




                                                    2
Case 1:19-cv-01445-RBJ-GPG Document 28 Filed 07/29/19 USDC Colorado Page 3 of 4




         Vacating the scheduling conference and staying discovery also best preserves judicial

  resources and furthers the purposes that underlie the abstention doctrines articulated in Younger

  v. Harris, 401 U.S. 37 (1971) (“Younger”) and Colorado River Water Conservation District v.

  United States, 424 U.S. 800 (1976) (“Colorado River”).

         In light of the above, Defendants respectfully request the Court vacate the scheduling

  conference and stay any further proceedings until the Court rules on the Motion to Dismiss.




  Date: July 29, 2019                          Respectfully submitted,


                                               ARNOLD & PORTER KAYE SCHOLER LLP

                                               By: /s/ Timothy R. Macdonald
                                                   Timothy R. Macdonald
                                                   Kathleen K. Custer
                                                   370 Seventeenth Street, Suite 4400
                                                   Denver, CO 80202-1370
                                                   Telephone: (303) 863-1000
                                                   Fax: (303) 832-0428
                                                   timothy.macdonald@arnoldporter.com
                                                   katie.custer@arnoldporter.com

                                                      Attorneys for Defendant




                                                  3
Case 1:19-cv-01445-RBJ-GPG Document 28 Filed 07/29/19 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2019, I electronically filed the foregoing UNOPPOSED
  MOTION TO VACATE SCHEDULING CONFERENCE with the Clerk of the Court using
  the CM/ECF system, which will send notification of such filing to the following e-mail
  addresses:

  David McConaughy - dmcconaughy@garfieldhecht.com
  Christopher Bryan - cbryan@garfieldhecht.com
  Bailey Calhoun - bcalhoun@garfieldhecht.com

  Attorneys for Plaintiff



                                             /s/ Timothy R. Macdonald by Tanya D. Huffaker




                                                4
